UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 09-30-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Balanced Fund September 30, 2011 VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 58.6% AEROSPACE AND DEFENSE — 1.7% General Dynamics Corp. $ Northrop Grumman Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.8% FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.4% TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.4% Ford Motor Co.(1) BEVERAGES — 1.9% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS — 0.8% Affiliated Managers Group, Inc.(1) Bank of New York Mellon Corp. (The) Janus Capital Group, Inc. Legg Mason, Inc. CHEMICALS — 1.4% CF Industries Holdings, Inc. Eastman Chemical Co. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.3% Commerce Bancshares, Inc. U.S. Bancorp. VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Wells Fargo & Co. $ COMMUNICATIONS EQUIPMENT — 0.4% Cisco Systems, Inc. Motorola Solutions, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 2.6% Apple, Inc.(1) Dell, Inc.(1) Lexmark International, Inc., Class A(1) CONSTRUCTION AND ENGINEERING — 0.4% Fluor Corp. URS Corp.(1) CONSUMER FINANCE — 1.3% American Express Co. Capital One Financial Corp. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.5% Apollo Group, Inc., Class A(1) Career Education Corp.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.4% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.4% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.5% American Electric Power Co., Inc. Entergy Corp. ELECTRICAL EQUIPMENT — 0.1% Emerson Electric Co. VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% TE Connectivity Ltd. $ Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 1.2% Diamond Offshore Drilling, Inc. Halliburton Co. Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. FOOD AND STAPLES RETAILING — 0.7% Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 1.4% H.J. Heinz Co. Hershey Co. (The) Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.6% Baxter International, Inc. IDEXX Laboratories, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.6% Humana, Inc. UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 0.4% Brinker International, Inc. McDonald's Corp. Penn National Gaming, Inc.(1) HOUSEHOLD DURABLES — 0.2% Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 0.6% Procter & Gamble Co. (The) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.2% AES Corp. (The)(1) $ INDUSTRIAL CONGLOMERATES — 0.9% General Electric Co. INSURANCE — 2.7% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Horace Mann Educators Corp. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. INTERNET AND CATALOG RETAIL — 0.3% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 0.7% Ancestry.com, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 3.3% Accenture plc, Class A Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) Global Payments, Inc. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.4% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Agilent Technologies, Inc.(1) MACHINERY — 0.8% AGCO Corp.(1) Caterpillar, Inc. Dover Corp. Parker-Hannifin Corp. Sauer-Danfoss, Inc.(1) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value MEDIA — 2.0% CBS Corp., Class B $ Comcast Corp., Class A DirecTV, Class A(1) DISH Network Corp., Class A(1) Gannett Co., Inc. Time Warner, Inc. METALS AND MINING — 0.9% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.0% Ameren Corp. Integrys Energy Group, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.6% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 6.2% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.4% Domtar Corp. PERSONAL PRODUCTS — 0.7% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 3.9% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares/ Principal Amount Value Merck & Co., Inc. $ Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% Rayonier, Inc. Simon Property Group, Inc. ROAD AND RAIL — 0.1% Old Dominion Freight Line, Inc.(1) Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.9% Altera Corp. Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE — 2.7% Cadence Design Systems, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 1.0% Bed Bath & Beyond, Inc.(1) GameStop Corp., Class A(1) Home Depot, Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.5% VF Corp. TOBACCO — 1.0% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.1% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $58,018,120) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(2) — 12.5% FHLMC, 7.00%, 11/1/13(3) $ $ FHLMC, 6.50%, 6/1/16(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 4.50%, 1/1/19(3) FHLMC, 6.50%, 1/1/28(3) FHLMC, 6.50%, 6/1/29(3) FHLMC, 8.00%, 7/1/30(3) FHLMC, 5.50%, 12/1/33(3) FHLMC, 5.50%, 1/1/38(3) FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47(3) FNMA, 6.50%, 11/1/11(3) FNMA, 6.00%, 4/1/13(3) FNMA, 6.00%, 4/1/13(3) FNMA, 6.00%, 5/1/13(3) FNMA, 6.50%, 6/1/13(3) FNMA, 6.00%, 7/1/13(3) FNMA, 6.00%, 1/1/14(3) FNMA, 4.50%, 5/1/19(3) FNMA, 4.50%, 5/1/19(3) FNMA, 6.50%, 1/1/28(3) FNMA, 6.50%, 1/1/29(3) FNMA, 7.50%, 7/1/29(3) FNMA, 7.50%, 9/1/30(3) FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32(3) FNMA, 5.50%, 6/1/33(3) FNMA, 5.50%, 8/1/33(3) FNMA, 5.00%, 11/1/33(3) FNMA, 5.50%, 1/1/34(3) FNMA, 4.50%, 9/1/35(3) FNMA, 5.00%, 2/1/36(3) FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37(3) FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37(3) FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.50%, 7/1/41 FNMA, 6.50%, 6/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value FNMA, 6.50%, 9/1/47(3) $ $ FNMA, 6.50%, 9/1/47(3) GNMA, 7.00%, 4/20/26(3) GNMA, 7.50%, 8/15/26(3) GNMA, 7.00%, 2/15/28(3) GNMA, 7.50%, 2/15/28(3) GNMA, 6.50%, 5/15/28(3) GNMA, 6.50%, 5/15/28(3) GNMA, 7.00%, 12/15/28(3) GNMA, 7.00%, 5/15/31(3) GNMA, 5.50%, 11/15/32(3) GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $12,242,053) CORPORATE BONDS — 11.9% AEROSPACE AND DEFENSE — 0.2% Lockheed Martin Corp., 4.25%, 11/15/19(3) Lockheed Martin Corp., 4.85%, 9/15/41(3) United Technologies Corp., 6.05%, 6/1/36(3) AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15(3)(4) Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3)(4) BEVERAGES — 0.1% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19(3) Coca-Cola Co. (The), 1.80%, 9/1/16(3)(4) Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16(3) PepsiCo, Inc., 4.875%, 11/1/40(3) CAPITAL MARKETS — 0.1% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17(3) Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15(3) Dow Chemical Co. (The), 2.50%, 2/15/16(3) Rohm & Haas Co., 5.60%, 3/15/13(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17(3) $ $ BB&T Corp., 5.70%, 4/30/14(3) BB&T Corp., 3.20%, 3/15/16 Fifth Third Bancorp, 6.25%, 5/1/13(3) HSBC Bank plc, 3.50%, 6/28/15(3)(4) Huntington Bancshares, Inc., 7.00%, 12/15/20(3) Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14(3) Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 PNC Funding Corp., 4.25%, 9/21/15(3) Royal Bank of Scotland plc (The), 3.95%, 9/21/15 Royal Bank of Scotland plc (The), 4.375%, 3/16/16(3) SunTrust Banks, Inc., 3.60%, 4/15/16(3) U.S. Bancorp., 3.44%, 2/1/16 Wachovia Bank N.A., 4.80%, 11/1/14(3) Wachovia Bank N.A., 4.875%, 2/1/15(3) Wells Fargo & Co., 3.68%, 6/15/16(3) Wells Fargo & Co., 4.60%, 4/1/21(3) COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18(3) Republic Services, Inc., 5.50%, 9/15/19(3) Republic Services, Inc., 5.70%, 5/15/41(3) Waste Management, Inc., 6.125%, 11/30/39(3) COMMUNICATIONS EQUIPMENT — 0.1% American Tower Corp., 4.625%, 4/1/15(3) Cisco Systems, Inc., 5.90%, 2/15/39(3) CONSUMER FINANCE — 0.3% American Express Co., 7.25%, 5/20/14(3) American Express Credit Corp., 2.80%, 9/19/16 Credit Suisse (New York), 6.00%, 2/15/18(3) PNC Bank N.A., 6.00%, 12/7/17(3) SLM Corp., 5.00%, 10/1/13(3) SLM Corp., 6.25%, 1/25/16(3) CONTAINERS AND PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16(3) Ball Corp., 6.75%, 9/15/20(3) DIVERSIFIED FINANCIAL SERVICES — 1.8% Bank of America Corp., 6.50%, 8/1/16(3) Bank of America Corp., 5.75%, 12/1/17(3) BNP Paribas, 3.60%, 2/23/16(3) Citigroup, Inc., 6.00%, 12/13/13(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value Citigroup, Inc., 6.01%, 1/15/15(3) $ $ Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 6.125%, 5/15/18(3) Citigroup, Inc., 8.50%, 5/22/19(3) Deutsche Bank AG (London), 3.875%, 8/18/14(3) General Electric Capital Corp., 3.75%, 11/14/14(3) General Electric Capital Corp., 2.25%, 11/9/15(3) General Electric Capital Corp., 5.625%, 9/15/17(3) General Electric Capital Corp., 4.375%, 9/16/20(3) General Electric Capital Corp., 4.625%, 1/7/21(3) General Electric Capital Corp., 5.30%, 2/11/21(3) Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16(3) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(3) Goldman Sachs Group, Inc. (The), 6.25%, 2/1/41(3) HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 6.80%, 6/1/38(3) JPMorgan Chase & Co., 3.70%, 1/20/15(3) JPMorgan Chase & Co., 3.45%, 3/1/16 JPMorgan Chase & Co., 6.00%, 1/15/18(3) Morgan Stanley, 4.20%, 11/20/14(3) Morgan Stanley, 6.625%, 4/1/18(3) Morgan Stanley, 5.625%, 9/23/19(3) Morgan Stanley, 5.75%, 1/25/21(3) UBS AG (Stamford Branch), 2.25%, 8/12/13(3) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.6% AT&T, Inc., 6.80%, 5/15/36(3) AT&T, Inc., 6.55%, 2/15/39(3) British Telecommunications plc, 5.95%, 1/15/18(3) CenturyLink, Inc., 6.15%, 9/15/19(3) CenturyLink, Inc., Series P, 7.60%, 9/15/39(3) Deutsche Telekom International Finance BV, 6.75%, 8/20/18(3) Telecom Italia Capital SA, 6.18%, 6/18/14(3) Telefonica Emisiones SAU, 5.88%, 7/15/19(3) Telefonica Emisiones SAU, 5.46%, 2/16/21 Verizon Communications, Inc., 7.35%, 4/1/39(3) Windstream Corp., 7.875%, 11/1/17(3) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16(3) Jabil Circuit, Inc., 5.625%, 12/15/20(3) ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16(3) Transocean, Inc., 6.50%, 11/15/20(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value Weatherford International Ltd., 9.625%, 3/1/19(3) $ $ FOOD AND STAPLES RETAILING — 0.5% CVS Caremark Corp., 6.60%, 3/15/19(3) Kroger Co. (The), 6.40%, 8/15/17(3) Wal-Mart Stores, Inc., 5.875%, 4/5/27(3) Wal-Mart Stores, Inc., 6.20%, 4/15/38(3) Wal-Mart Stores, Inc., 5.00%, 10/25/40(3) Wal-Mart Stores, Inc., 5.625%, 4/15/41(3) FOOD PRODUCTS — 0.2% Kellogg Co., 4.45%, 5/30/16(3) Kraft Foods, Inc., 6.00%, 2/11/13(3) Kraft Foods, Inc., 6.125%, 2/1/18(3) Kraft Foods, Inc., 5.375%, 2/10/20(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14(3) GAS UTILITIES — 0.7% CenterPoint Energy Resources Corp., 6.25%, 2/1/37(3) El Paso Corp., 7.25%, 6/1/18(3) El Paso Pipeline Partners Operating Co. LLC, 5.00%, 10/1/21(3) Enbridge Energy Partners LP, 6.50%, 4/15/18(3) Enbridge Energy Partners LP, 5.50%, 9/15/40(3) Enterprise Products Operating LLC, 3.70%, 6/1/15(3) Enterprise Products Operating LLC, 6.30%, 9/15/17(3) Enterprise Products Operating LLC, 5.95%, 2/1/41(3) Kinder Morgan Energy Partners LP, 6.85%, 2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%, 9/1/39(3) Magellan Midstream Partners LP, 6.55%, 7/15/19(3) Plains All American Pipeline LP / PAA Finance Corp., 3.95%, 9/15/15(3) Plains All American Pipeline LP / PAA Finance Corp., 8.75%, 5/1/19(3) Williams Partners LP, 4.125%, 11/15/20(3) HEALTH CARE EQUIPMENT AND SUPPLIES† Covidien International Finance SA, 1.875%, 6/15/13(3) HEALTH CARE PROVIDERS AND SERVICES — 0.3% Express Scripts, Inc., 5.25%, 6/15/12(3) Express Scripts, Inc., 7.25%, 6/15/19(3) Medco Health Solutions, Inc., 7.25%, 8/15/13(3) Universal Health Services, Inc., 7.125%, 6/30/16(3) WellPoint, Inc., 5.80%, 8/15/40(3) HOTELS, RESTAURANTS AND LEISURE — 0.1% McDonald's Corp., 5.35%, 3/1/18(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value Wyndham Worldwide Corp., 6.00%, 12/1/16(3) $ $ HOUSEHOLD DURABLES† Toll Brothers Finance Corp., 6.75%, 11/1/19(3) HOUSEHOLD PRODUCTS — 0.1% Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% Danaher Corp., 3.90%, 6/23/21 General Electric Co., 5.00%, 2/1/13(3) General Electric Co., 5.25%, 12/6/17(3) INSURANCE — 0.5% Allstate Corp. (The), 7.45%, 5/16/19 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18(3) American International Group, Inc., 8.25%, 8/15/18(3) Berkshire Hathaway Finance Corp., 4.25%, 1/15/21(3) CNA Financial Corp., 5.875%, 8/15/20(3) CNA Financial Corp., 5.75%, 8/15/21 Genworth Financial, Inc., 7.20%, 2/15/21(3) Hartford Financial Services Group, Inc., 4.00%, 3/30/15(3) Hartford Financial Services Group, Inc., 6.30%, 3/15/18(3) International Lease Finance Corp., 5.75%, 5/15/16(3) Liberty Mutual Group, Inc., 5.00%, 6/1/21(3)(4) Lincoln National Corp., 6.25%, 2/15/20(3) MetLife, Inc., 6.75%, 6/1/16(3) Prudential Financial, Inc., 7.375%, 6/15/19(3) Prudential Financial, Inc., 5.375%, 6/21/20(3) Prudential Financial, Inc., 5.40%, 6/13/35(3) Prudential Financial, Inc., 5.625%, 5/12/41(3) INTERNET SOFTWARE AND SERVICES† eBay, Inc., 3.25%, 10/15/20(3) Google, Inc., 2.125%, 5/19/16(3) IT SERVICES† International Business Machines Corp., 1.95%, 7/22/16 MACHINERY — 0.1% Deere & Co., 5.375%, 10/16/29(3) MEDIA — 1.1% CBS Corp., 4.30%, 2/15/21(3) Comcast Corp., 5.90%, 3/15/16(3) Comcast Corp., 6.50%, 11/15/35(3) Comcast Corp., 6.40%, 5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21(3) $ $ Discovery Communications LLC, 5.625%, 8/15/19(3) Discovery Communications LLC, 4.375%, 6/15/21(3) DISH DBS Corp., 6.75%, 6/1/21(3)(4) Embarq Corp., 7.08%, 6/1/16(3) Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17(3) Lamar Media Corp., 9.75%, 4/1/14(3) NBCUniversal Media LLC, 5.15%, 4/30/20(3) NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 4.50%, 2/15/21(3) News America, Inc., 6.90%, 8/15/39(3) Omnicom Group, Inc., 4.45%, 8/15/20(3) Qwest Corp., 7.50%, 10/1/14(3) SBA Telecommunications, Inc., 8.25%, 8/15/19(3) Time Warner Cable, Inc., 6.75%, 7/1/18(3) Time Warner Cable, Inc., 4.00%, 9/1/21(3) Time Warner, Inc., 7.70%, 5/1/32(3) Viacom, Inc., 4.375%, 9/15/14(3) Virgin Media Secured Finance plc, 6.50%, 1/15/18(3) Virgin Media Secured Finance plc, 5.25%, 1/15/21(3) METALS AND MINING — 0.5% Anglo American Capital plc, 4.45%, 9/27/20(3)(4) AngloGold Ashanti Holdings plc, 5.375%, 4/15/20(3) ArcelorMittal, 9.85%, 6/1/19(3) ArcelorMittal, 5.25%, 8/5/20(3) Barrick Finance LLC, 4.40%, 5/30/21 Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/17(3) Newmont Mining Corp., 6.25%, 10/1/39(3) Rio Tinto Finance USA Ltd., 3.50%, 11/2/20(3) Rio Tinto Finance USA Ltd., 3.75%, 9/20/21 Teck Resources Ltd., 5.375%, 10/1/15(3) Vale Overseas Ltd., 5.625%, 9/15/19(3) Vale Overseas Ltd., 4.625%, 9/15/20 MULTI-UTILITIES — 0.6% Carolina Power & Light Co., 5.15%, 4/1/15(3) Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17(3) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19(3) Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14(3) Edison International, 3.75%, 9/15/17(3) Exelon Generation Co. LLC, 5.20%, 10/1/19(3) FirstEnergy Solutions Corp., 6.05%, 8/15/21(3) Florida Power Corp., 6.35%, 9/15/37(3) PG&E Corp., 5.75%, 4/1/14(3) Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 8.90%, 11/15/13(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value Sempra Energy, 6.50%, 6/1/16(3) $ $ Southern California Edison Co., 5.625%, 2/1/36(3) Southern Power Co., 5.15%, 9/15/41 MULTILINE RETAIL — 0.1% Macy's Retail Holdings, Inc., 5.35%, 3/15/12(3) OFFICE ELECTRONICS — 0.1% Xerox Corp., 5.65%, 5/15/13(3) Xerox Corp., 4.25%, 2/15/15(3) OIL, GAS AND CONSUMABLE FUELS — 0.8% Anadarko Petroleum Corp., 6.45%, 9/15/36(3) Arch Western Finance LLC, 6.75%, 7/1/13(3) BP Capital Markets plc, 3.20%, 3/11/16(3) BP Capital Markets plc, 4.50%, 10/1/20(3) Cenovus Energy, Inc., 4.50%, 9/15/14(3) Chesapeake Energy Corp., 7.625%, 7/15/13(3) ConocoPhillips, 5.75%, 2/1/19(3) ConocoPhillips Holding Co., 6.95%, 4/15/29(3) EOG Resources, Inc., 5.625%, 6/1/19(3) Hess Corp., 6.00%, 1/15/40(3) Marathon Petroleum Corp., 3.50%, 3/1/16(3)(4) Marathon Petroleum Corp., 5.125%, 3/1/21(3)(4) Newfield Exploration Co., 6.875%, 2/1/20(3) Nexen, Inc., 5.875%, 3/10/35(3) Peabody Energy Corp., 6.50%, 9/15/20(3) Pemex Project Funding Master Trust, 6.625%, 6/15/35(3) Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20(3) Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20(3) Shell International Finance BV, 3.10%, 6/28/15(3) Suncor Energy, Inc., 6.10%, 6/1/18(3) Suncor Energy, Inc., 6.85%, 6/1/39(3) Talisman Energy, Inc., 7.75%, 6/1/19(3) PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(3)(4) PHARMACEUTICALS — 0.2% Abbott Laboratories, 5.30%, 5/27/40(3) AstraZeneca plc, 5.40%, 9/15/12(3) AstraZeneca plc, 5.90%, 9/15/17(3) Pfizer, Inc., 7.20%, 3/15/39(3) Roche Holdings, Inc., 7.00%, 3/1/39(3)(4) Sanofi, 4.00%, 3/29/21(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% Developers Diversified Realty Corp., 5.375%, 10/15/12(3) $ $ Developers Diversified Realty Corp., 4.75%, 4/15/18(3) HCP, Inc., 3.75%, 2/1/16(3) Kimco Realty Corp., 6.875%, 10/1/19(3) Simon Property Group LP, 5.10%, 6/15/15(3) SL Green Realty Corp. / SL Green Operating Partnership / Reckson Operating Partnership, 5.00%, 8/15/18(3) UDR, Inc., 4.25%, 6/1/18(3) Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15(3) Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21(3) WEA Finance LLC, 4.625%, 5/10/21(3)(4) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19(3) ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20(3) Burlington Northern Santa Fe LLC, 5.05%, 3/1/41(3) Union Pacific Corp., 4.75%, 9/15/41 SOFTWARE — 0.2% Intuit, Inc., 5.75%, 3/15/17(3) Oracle Corp., 5.375%, 7/15/40(3)(4) TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21(3) Hanesbrands, Inc., 6.375%, 12/15/20(3) TOBACCO — 0.1% Altria Group, Inc., 10.20%, 2/6/39(3) Philip Morris International, Inc., 4.125%, 5/17/21(3) WIRELESS TELECOMMUNICATION SERVICES — 0.3% Alltel Corp., 7.875%, 7/1/32(3) America Movil SAB de CV, 5.00%, 10/16/19(3) Cellco Partnership / Verizon Wireless Capital LLC, 8.50%, 11/15/18(3) Vodafone Group plc, 5.625%, 2/27/17(3) TOTAL CORPORATE BONDS (Cost $11,813,582) U.S. TREASURY SECURITIES— 6.6% U.S. Treasury Bonds, 5.50%, 8/15/28(3) U.S. Treasury Bonds, 5.25%, 2/15/29(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value U.S. Treasury Bonds, 5.375%, 2/15/31(3) $ $ U.S. Treasury Bonds, 4.75%, 2/15/37(3) U.S. Treasury Bonds, 4.375%, 11/15/39(3) U.S. Treasury Bonds, 4.375%, 5/15/41(3) U.S. Treasury Notes, 1.375%, 11/15/12(3) U.S. Treasury Notes, 1.375%, 5/15/13(3) U.S. Treasury Notes, 2.375%, 8/31/14(3) U.S. Treasury Notes, 2.00%, 4/30/16(3) U.S. Treasury Notes, 2.625%, 4/30/18(3) U.S. Treasury Notes, 2.625%, 8/15/20(3) U.S. Treasury Notes, 3.125%, 5/15/21(3) U.S. Treasury Notes, 2.125%, 8/15/21(3) TOTAL U.S. TREASURY SECURITIES (Cost $6,314,103) U.S. GOVERNMENT AGENCY SECURITIES— 3.2% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 2.3% FHLMC, 2.875%, 2/9/15(3) FNMA, 1.00%, 9/23/13 FNMA, 5.00%, 2/13/17(3) GOVERNMENT-BACKED CORPORATE BONDS(5) — 0.9% Ally Financial, Inc., 1.75%, 10/30/12(3) Citigroup Funding, Inc., 1.875%, 11/15/12(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $3,211,262) COMMERCIAL MORTGAGE-BACKED SECURITIES(2) — 2.3% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(3) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 10/10/11(3) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 10/10/11(3) Commercial Mortgage Pass-Through Certificates, Series 2004-LB3A, Class A4 SEQ, VRN, 5.23%, 10/1/11 Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.41%, 10/15/11(3)(4) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 10/1/11(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 10/1/11(3) $ $ GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 10/1/11(3) GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39(3) GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39(3) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31(3) LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36(3) LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.50%, 10/11/11(3) LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 10/11/11(3) LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40(3) LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 10/11/11(3) LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 10/11/11(3) Morgan Stanley Capital I, Series 2001-T5, Class A4 SEQ, 6.39%, 10/15/35(3) Morgan Stanley Capital I, Series 2003-T11, Class A3 SEQ, 4.85%, 6/13/41(3) Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42(3) Wachovia Bank Commercial Mortgage Trust, Series 2004-C11, Class A3 SEQ, 4.72%, 1/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A6A, VRN, 5.11%, 10/1/11(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,427,513) COLLATERALIZED MORTGAGE OBLIGATIONS(2) — 1.6% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.3% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37(3) Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(3) Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.32%, 10/1/11(3) $ $ Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35(3) Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.74%, 10/1/11(3) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(3) PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.14%, 10/1/11 Residential Funding Mortgage Securities I, Series 2006-S10, Class 2A1 SEQ, 5.50%, 10/25/21(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.35%, 10/1/11(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 4A6, VRN, 2.73%, 10/1/11(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.06%, 10/1/11 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATION — 0.3% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,781,270) MUNICIPAL SECURITIES — 0.9% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47(3) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50(3) Bay Area Toll Auth. Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(3) California GO, (Building Bonds), 7.30%, 10/1/39(3) California GO, (Building Bonds), 7.60%, 11/1/40(3) Illinois GO, 5.88%, 3/1/19(3) Illinois GO, (Taxable Pension), 5.10%, 6/1/33(3) Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36(3) $ $ Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(3) Metropolitan Transportation Auth. Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40(3) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33(3) Municipal Electric Auth. of Georgia Rev., Series 2010 J, (Building Bonds), 6.64%, 4/1/57(3) New Jersey State Turnpike Auth. Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40(3) New Jersey State Turnpike Auth. Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41(3) New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37(3) Ohio Water Development Auth. Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34(3) Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34(3) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40(3) Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36(3) Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41(3) San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40(3) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32(3) Texas GO, (Building Bonds), 5.52%, 4/1/39(3) Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40(3) TOTAL MUNICIPAL SECURITIES (Cost $768,068) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.7% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%, 1/15/19(3) Brazilian Government International Bond, 5.625%, 1/7/41(3) CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22(3) Province of Ontario Canada, 5.45%, 4/27/16(3) ITALY — 0.1% Republic of Italy, 3.125%, 1/26/15(3) MEXICO — 0.2% United Mexican States, 5.625%, 1/15/17(3) VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares/ Principal Amount Value United Mexican States, 5.95%, 3/19/19(3) $ $ United Mexican States, 5.125%, 1/15/20(3) United Mexican States, 6.05%, 1/11/40(3) POLAND — 0.1% Poland Government International Bond, 5.125%, 4/21/21(3) SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16(3) Korea Development Bank, 4.00%, 9/9/16(3) TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $668,739) TEMPORARY CASH INVESTMENTS — 1.6% SSgA U.S. Government Money Market Fund (Cost$1,642,001) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $98,886,711) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ CREDIT DEFAULT SWAP AGREEMENTS Counterparty/ Reference Entity Notional Amount Buy/Sell Protection Interest Rate Termination Date Premiums Paid(Received) Unrealized Appreciation (Depreciation) Value Bank of America N.A./ CDX North America Investment Grade 16 Index $ Buy 1.00 % 6/20/16 $ ) $ $ Notes to Schedule of Investments CDX - Credit Derivatives Indexes FDIC - Federal Deposit Insurance Corporation FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. PHHMC - PHH Mortgage Corporation SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been segregated for swap agreements. At the period end, the aggregate value of securities pledged was $15,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $585,971, which represented 0.6% of total net assets. The debt is guaranteed under the FDIC Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Balanced - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — U.S. Government Agency Mortgage-Backed Securities — $ — Corporate Bonds — — U.S. Treasury Securities — — U.S. Government Agency Securities — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Sovereign Governments and Agencies — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Swap Agreements — $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Capital Appreciation Fund September 30, 2011 VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.5% AEROSPACE AND DEFENSE — 3.7% BE Aerospace, Inc.(1) $ Precision Castparts Corp. TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.1% BorgWarner, Inc.(1) AUTOMOBILES — 0.6% Harley-Davidson, Inc. BEVERAGES — 0.9% Hansen Natural Corp.(1) BIOTECHNOLOGY — 3.4% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 1.3% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 2.4% Airgas, Inc. Albemarle Corp. COMMERCIAL BANKS — 0.5% SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 1.6% Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 1.6% Aruba Networks, Inc.(1) Polycom, Inc.(1) COMPUTERS AND PERIPHERALS — 2.5% Apple, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.0% Chicago Bridge & Iron Co. NV New York Shares VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value KBR, Inc. $ CONSUMER FINANCE — 1.1% Discover Financial Services CONTAINERS AND PACKAGING — 1.8% Crown Holdings, Inc.(1) Rock-Tenn Co., Class A DIVERSIFIED CONSUMER SERVICES — 1.0% Weight Watchers International, Inc. ELECTRICAL EQUIPMENT — 1.7% Polypore International, Inc.(1) Sensata Technologies Holding NV(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.6% IPG Photonics Corp.(1) Jabil Circuit, Inc. ENERGY EQUIPMENT AND SERVICES — 3.8% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 3.8% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 3.4% Green Mountain Coffee Roasters, Inc.(1) J.M. Smucker Co. (The) Mead Johnson Nutrition Co. GAS UTILITIES — 0.9% National Fuel Gas Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.0% C.R. Bard, Inc. Cooper Cos., Inc. (The) Intuitive Surgical, Inc.(1) MAKO Surgical Corp.(1) Sirona Dental Systems, Inc.(1) VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS AND SERVICES — 1.8% Catalyst Health Solutions, Inc.(1) $ Omnicare, Inc. HEALTH CARE TECHNOLOGY — 3.0% Allscripts Healthcare Solutions, Inc.(1) SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.1% Arcos Dorados Holdings, Inc., Class A Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) HOUSEHOLD PRODUCTS — 1.0% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.9% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.5% Baidu, Inc. ADR(1) LinkedIn Corp. Class A(1) IT SERVICES — 5.0% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) LIFE SCIENCES TOOLS AND SERVICES — 0.6% Illumina, Inc.(1) MACHINERY — 3.4% Chart Industries, Inc.(1) Cummins, Inc. Joy Global, Inc. Titan International, Inc. WABCO Holdings, Inc.(1) MEDIA — 1.2% CBS Corp., Class B Focus Media Holding Ltd. ADR(1) VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value METALS AND MINING — 0.6% Cliffs Natural Resources, Inc. $ OIL, GAS AND CONSUMABLE FUELS — 4.5% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC SandRidge Energy, Inc.(1) PHARMACEUTICALS — 2.4% Elan Corp. plc ADR(1) Jazz Pharmaceuticals, Inc.(1) Questcor Pharmaceuticals, Inc.(1) Shire plc ADR ROAD AND RAIL — 1.4% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.9% ARM Holdings plc Cypress Semiconductor Corp.(1) SOFTWARE — 7.0% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) CommVault Systems, Inc.(1) Informatica Corp.(1) NetSuite, Inc.(1) salesforce.com, inc.(1) Solera Holdings, Inc. SPECIALTY RETAIL — 7.9% Abercrombie & Fitch Co., Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Tiffany & Co. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.1% Fossil, Inc.(1) VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Lululemon Athletica, Inc.(1) $ TRADING COMPANIES AND DISTRIBUTORS — 1.6% Fastenal Co. WIRELESS TELECOMMUNICATION SERVICES — 1.9% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) Tim Participacoes SA ADR TOTAL COMMON STOCKS (Cost $264,477,214) TEMPORARY CASH INVESTMENTS — 2.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $2,319,770), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $2,273,319) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $1,996,514), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $1,948,560) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,332,838) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $271,810,052) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 10/31/11 $ $ GBP for USD Credit Suisse Securities (USD) LLC 10/31/11 $ $ (Value on Settlement Date $3,463,778) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar (1) Non-income producing. VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Growth Fund September 30, 2011 VP Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 4.4% Hexcel Corp.(1) $ Honeywell International, Inc. Precision Castparts Corp. 46 Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.5% United Parcel Service, Inc., Class B AUTO COMPONENTS — 1.6% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES — 0.8% Harley-Davidson, Inc. BEVERAGES — 4.9% Boston Beer Co., Inc., Class A(1) 4 Coca-Cola Co. (The) Hansen Natural Corp.(1) 36 PepsiCo, Inc. BIOTECHNOLOGY — 2.0% Alexion Pharmaceuticals, Inc.(1) 57 Amgen, Inc. 97 Gilead Sciences, Inc.(1) Human Genome Sciences, Inc.(1) 85 CAPITAL MARKETS — 0.7% BlackRock, Inc. 42 CHEMICALS — 2.9% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Monsanto Co. 75 Rockwood Holdings, Inc.(1) COMMUNICATIONS EQUIPMENT — 3.0% Cisco Systems, Inc. Polycom, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 7.8% Apple, Inc.(1) VP Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value EMC Corp.(1) $ NetApp, Inc.(1) CONSUMER FINANCE — 1.3% American Express Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% Windstream Corp. ELECTRICAL EQUIPMENT — 0.6% Rockwell Automation, Inc. 94 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% Jabil Circuit, Inc. ENERGY EQUIPMENT AND SERVICES — 3.4% Core Laboratories NV 38 Halliburton Co. Hornbeck Offshore Services, Inc.(1) 39 Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% Costco Wholesale Corp. Walgreen Co. Whole Foods Market, Inc. 58 FOOD PRODUCTS — 1.7% Hershey Co. (The) 86 Kellogg Co. Mead Johnson Nutrition Co. 49 HEALTH CARE EQUIPMENT AND SUPPLIES — 3.8% Becton, Dickinson and Co. 46 Cooper Cos., Inc. (The) 47 Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) 50 Hill-Rom Holdings, Inc. 58 IDEXX Laboratories, Inc.(1) 33 Intuitive Surgical, Inc.(1) 10 Zimmer Holdings, Inc.(1) 49 HEALTH CARE PROVIDERS AND SERVICES — 1.4% Express Scripts, Inc.(1) VP Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value UnitedHealth Group, Inc. 48 $ HOTELS, RESTAURANTS AND LEISURE — 4.5% Chipotle Mexican Grill, Inc.(1) 12 McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 0.4% Tempur-Pedic International, Inc.(1) 69 HOUSEHOLD PRODUCTS — 1.5% Church & Dwight Co., Inc. 57 Colgate-Palmolive Co. INTERNET AND CATALOG RETAIL — 1.8% Amazon.com, Inc.(1) 68 INTERNET SOFTWARE AND SERVICES — 2.8% Google, Inc., Class A(1) 45 IT SERVICES — 4.5% Accenture plc, Class A International Business Machines Corp. 84 MasterCard, Inc., Class A 38 LIFE SCIENCES TOOLS AND SERVICES — 0.9% Agilent Technologies, Inc.(1) Thermo Fisher Scientific, Inc.(1) 61 MACHINERY — 2.6% Caterpillar, Inc. 47 Deere & Co. 98 Gardner Denver, Inc. 43 Illinois Tool Works, Inc. 58 Joy Global, Inc. MARINE — 0.1% Kirby Corp.(1) 24 MEDIA — 2.1% CBS Corp., Class B DirecTV, Class A(1) Viacom, Inc., Class B VP Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value METALS AND MINING — 1.1% Cliffs Natural Resources, Inc. $ Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL — 0.9% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 7.1% Devon Energy Corp. 48 EOG Resources, Inc. 43 Exxon Mobil Corp. Occidental Petroleum Corp. 99 Peabody Energy Corp. 40 Southwestern Energy Co.(1) PERSONAL PRODUCTS — 0.7% Estee Lauder Cos., Inc. (The), Class A 68 PHARMACEUTICALS — 3.1% Abbott Laboratories Allergan, Inc. Perrigo Co. 28 Teva Pharmaceutical Industries Ltd. ADR 23 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% AvalonBay Communities, Inc. 30 Simon Property Group, Inc. 38 REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.3% CBRE Group, Inc. ROAD AND RAIL — 0.7% Union Pacific Corp. 68 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.7% Avago Technologies Ltd. Broadcom Corp., Class A(1) Cree, Inc.(1) 98 GT Advanced Technologies, Inc.(1) KLA-Tencor Corp. 20 Linear Technology Corp. Xilinx, Inc. SOFTWARE — 8.0% Cerner Corp.(1) 56 VP Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Check Point Software Technologies Ltd.(1) $ Electronic Arts, Inc.(1) Fortinet, Inc.(1) Microsoft Corp. Oracle Corp. QLIK Technologies, Inc.(1) Red Hat, Inc.(1) salesforce.com, inc.(1) 45 SPECIALTY RETAIL — 2.1% Home Depot, Inc. (The) Limited Brands, Inc. O'Reilly Automotive, Inc.(1) 55 Tractor Supply Co. 28 TEXTILES, APPAREL AND LUXURY GOODS — 0.9% Coach, Inc. Lululemon Athletica, Inc.(1) 37 TOBACCO — 1.7% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.1% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $944,046) EXCHANGE-TRADED FUNDS — 0.3% iShares Russell 1000 Growth Index Fund (Cost$2,394) 42 TEMPORARY CASH INVESTMENTS — 1.3% SSgA U.S. Government Money Market Fund (Cost$10,393) $ TOTAL INVESTMENT SECURITIES — 100.4% (Cost $956,833) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt (1) Non-income producing. VP Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedule of Investments provides additional information on the funds’ portfolio holdings. VP Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Income & Growth Fund September 30, 2011 VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 3.3% General Dynamics Corp. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.1% FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.5% TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.5% Ford Motor Co.(1) BEVERAGES — 1.9% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS — 1.7% Bank of New York Mellon Corp. (The) Janus Capital Group, Inc. Legg Mason, Inc. CHEMICALS — 2.0% CF Industries Holdings, Inc. Monsanto Co. OM Group, Inc.(1) PPG Industries, Inc. COMMERCIAL BANKS — 2.6% U.S. Bancorp. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Wells Fargo & Co. $ COMMUNICATIONS EQUIPMENT — 0.3% Cisco Systems, Inc. Motorola Solutions, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 4.1% Apple, Inc.(1) Dell, Inc.(1) Lexmark International, Inc., Class A(1) Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 1.1% Fluor Corp. KBR, Inc. URS Corp.(1) CONSUMER FINANCE — 1.3% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 1.3% Education Management Corp.(1) H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.1% Bank of America Corp. CME Group, Inc. JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The)(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 4.2% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.8% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value FirstEnergy Corp. $ ELECTRICAL EQUIPMENT — 0.3% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 1.6% Complete Production Services, Inc.(1) Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. SEACOR Holdings, Inc. Transocean Ltd. FOOD AND STAPLES RETAILING — 1.1% SUPERVALU, Inc. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.4% H.J. Heinz Co. Hershey Co. (The) Sara Lee Corp. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.1% Becton, Dickinson and Co. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc. Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.7% Brinker International, Inc. Darden Restaurants, Inc. McDonald's Corp. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Penn National Gaming, Inc.(1) $ Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.1% Garmin Ltd. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.5% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 2.0% General Electric Co. INSURANCE — 4.8% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., Class B(1) Hartford Financial Services Group, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Sun Life Financial, Inc. INTERNET AND CATALOG RETAIL — 0.6% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.1% AOL, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IAC/InterActiveCorp(1) IT SERVICES — 4.1% Accenture plc, Class A Computer Sciences Corp. Convergys Corp.(1) Global Payments, Inc. International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 0.5% Polaris Industries, Inc. MACHINERY — 1.5% Caterpillar, Inc. Eaton Corp. Parker-Hannifin Corp. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Sauer-Danfoss, Inc.(1) $ MEDIA — 3.4% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Interpublic Group of Cos., Inc. (The) Time Warner, Inc. METALS AND MINING — 1.7% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.1% Ameren Corp. Integrys Energy Group, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.6% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.6% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Occidental Petroleum Corp. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.8% Domtar Corp. International Paper Co. PHARMACEUTICALS — 8.0% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Pfizer, Inc. $ PROFESSIONAL SERVICES — 0.1% Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.8% Public Storage Rayonier, Inc. Simon Property Group, Inc. ROAD AND RAIL — 0.4% CSX Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE — 4.2% Activision Blizzard, Inc. Cadence Design Systems, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 2.3% Best Buy Co., Inc. GameStop Corp., Class A(1) Home Depot, Inc. (The) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.9% VF Corp. TOBACCO — 2.3% Philip Morris International, Inc. Reynolds American, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.2% Telephone & Data Systems, Inc. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value TOTAL COMMON STOCKS (Cost $193,784,312) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $557,236), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $546,078) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $479,586), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $468,066) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,770,246) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $195,554,558) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. (1) Non-income producing. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP International Fund September 30, 2011 VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.4% ARGENTINA — 0.3% MercadoLibre, Inc. $ AUSTRALIA — 3.5% BHP Billiton Ltd. Commonwealth Bank of Australia Iluka Resources Ltd. Wesfarmers Ltd. BELGIUM — 1.2% Anheuser-Busch InBev NV Umicore SA BERMUDA — 1.0% Seadrill Ltd. BRAZIL — 0.7% Banco do Brasil SA CANADA — 0.9% Canadian National Railway Co. DENMARK — 1.5% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.3% Kone Oyj FRANCE — 10.7% Air Liquide SA BNP Paribas SA Cie Generale d'Optique Essilor International SA Danone SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Safran SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 7.4% adidas AG Allianz SE VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value BASF SE $ Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG Siemens AG HONG KONG — 2.2% AIA Group Ltd. China Unicom Ltd. ADR Li & Fung Ltd. INDIA — 2.0% Bharti Airtel Ltd. HDFC Bank Ltd. ADR Titan Industries Ltd. INDONESIA — 1.0% PT Bank Mandiri (Persero) Tbk IRELAND — 1.7% Accenture plc, Class A CRH plc Experian plc Shire plc ITALY — 3.2% Pirelli & C SpA Prada SpA(1) Saipem SpA UniCredit SpA JAPAN — 14.7% Daihatsu Motor Co. Ltd. Dena Co. Ltd. FANUC CORP. Fast Retailing Co. Ltd. Japan Tobacco, Inc. JGC Corp. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nitori Holdings Co. Ltd. Olympus Corp. VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value ORIX Corp. $ Rakuten, Inc. SOFTBANK CORP. Sumitomo Realty & Development Co. Ltd. Unicharm Corp. LUXEMBOURG — 1.4% Millicom International Cellular SA MACAU — 0.4% Wynn Macau Ltd. NETHERLANDS — 3.3% ASML Holding NV European Aeronautic Defence and Space Co. NV Royal Dutch Shell plc B Shares NORWAY — 0.6% Yara International ASA PEOPLE'S REPUBLIC OF CHINA — 1.9% Baidu, Inc. ADR(1) Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND — 0.3% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL — 1.1% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 1.0% Sberbank of Russia X5 Retail Group NV GDR(1) SINGAPORE — 0.6% DBS Group Holdings Ltd. SOUTH KOREA — 1.7% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 1.8% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value SWEDEN — 2.1% Alfa Laval AB $ Atlas Copco AB A Shares Swedbank AB A Shares Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND — 8.6% ABB Ltd.(1) Nestle SA Novartis AG SGS SA Swatch Group AG (The) Syngenta AG(1) UBS AG(1) Xstrata plc TAIWAN (REPUBLIC OF CHINA) — 1.3% HTC Corp. MediaTek, Inc. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 0.4% Kasikornbank PCL NVDR TURKEY — 0.3% Turkiye Garanti Bankasi AS UNITED KINGDOM — 20.3% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc British American Tobacco plc British Sky Broadcasting Group plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc Kingfisher plc Lloyds Banking Group plc(1) National Grid plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc Unilever plc VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Vodafone Group plc $ Weir Group plc (The) Whitbread plc WM Morrison Supermarkets plc TOTAL COMMON STOCKS (Cost $223,092,334) RIGHTS† SPAIN† Banco Bilbao Vizcaya Argentina SA, Expires 10/20/11(1) (Cost$19,547) TEMPORARY CASH INVESTMENTS — 0.1% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $30,248), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $29,643) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $26,033), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $25,408) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $95,978) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $223,207,859) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Consumer Discretionary 17.2% Financials 16.1% Consumer Staples 14.0% Industrials 13.0% Materials 9.2% Health Care 8.0% Energy 7.9% Information Technology 7.7% Telecommunication Services 4.9% Utilities 1.4% Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt † Category is less than 0.05% of total net assets. (1) Non-income producing. VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. VP International - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Rights — — Temporary Cash Investments — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Large Company Value Fund September 30, 2011 VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 1.6% Honeywell International, Inc. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.4% Southwest Airlines Co. AUTOMOBILES — 0.6% Ford Motor Co.(1) BEVERAGES — 0.8% PepsiCo, Inc. BIOTECHNOLOGY — 2.4% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.4% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.2% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.3% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.3% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.9% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 5.3% Bank of America Corp. Citigroup, Inc. VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value JPMorgan Chase & Co. $ DIVERSIFIED TELECOMMUNICATION SERVICES — 6.2% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.0% American Electric Power Co., Inc. Exelon Corp. PPL Corp. ENERGY EQUIPMENT AND SERVICES — 0.8% National Oilwell Varco, Inc. Transocean Ltd. FOOD AND STAPLES RETAILING — 3.4% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.7% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.0% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS — 3.5% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.8% General Electric Co. Tyco International Ltd. INSURANCE — 8.3% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Chubb Corp. (The) $ Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.5% Fiserv, Inc.(1) MACHINERY — 1.1% Dover Corp. Ingersoll-Rand plc MEDIA — 3.6% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 1.0% PG&E Corp. MULTILINE RETAIL — 2.6% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 12.1% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 10.6% Abbott Laboratories VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Johnson & Johnson $ Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE — 2.1% Activision Blizzard, Inc. Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.6% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.7% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $6,745,769) TEMPORARY CASH INVESTMENTS — 5.0% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $104,289), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $102,201) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $89,757), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $87,601) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $329,499) VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 103.7% (Cost $7,075,268) OTHER ASSETS AND LIABILITIES — (3.7)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 10/31/11 $ $ (Value on Settlement Date $33,865) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar (1) Non-income producing. VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Mid Cap Value Fund September 30, 2011 VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.4% AEROSPACE AND DEFENSE — 1.6% Huntington Ingalls Industries, Inc.(1) $ ITT Corp. AIRLINES — 1.0% Southwest Airlines Co. AUTOMOBILES — 0.3% Thor Industries, Inc. BEVERAGES — 1.0% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.1% Franklin Resources, Inc. Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS — 1.0% Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS — 3.7% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 3.5% Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.9% Emulex Corp.(1) Harris Corp. COMPUTERS AND PERIPHERALS — 0.3% Seagate Technology plc CONSTRUCTION MATERIALS — 0.3% Martin Marietta Materials, Inc. VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value CONTAINERS AND PACKAGING — 1.3% Bemis Co., Inc. $ DIVERSIFIED TELECOMMUNICATION SERVICES — 2.1% CenturyLink, Inc. tw telecom, inc.(1) Windstream Corp. ELECTRIC UTILITIES — 7.5% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 3.2% Brady Corp., Class A Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.8% Molex, Inc., Class A FOOD AND STAPLES RETAILING — 2.4% CVS Caremark Corp. SYSCO Corp. FOOD PRODUCTS — 3.7% General Mills, Inc. H.J. Heinz Co. Kellogg Co. Ralcorp Holdings, Inc.(1) GAS UTILITIES — 0.6% AGL Resources, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.4% Boston Scientific Corp.(1) CareFusion Corp.(1) Hologic, Inc.(1) VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Zimmer Holdings, Inc.(1) $ HEALTH CARE PROVIDERS AND SERVICES — 3.8% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.6% CEC Entertainment, Inc. International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 1.3% Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.5% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 2.9% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 10.5% ACE Ltd. Allstate Corp. (The) Aon Corp. Arthur J. Gallagher & Co. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Primerica, Inc. Symetra Financial Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group IT SERVICES — 1.1% Booz Allen Hamilton Holding Corp.(1) Paychex, Inc. VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value MACHINERY — 3.2% Harsco Corp. $ Ingersoll-Rand plc Kaydon Corp. Oshkosh Corp.(1) Stanley Black & Decker, Inc. MEDIA — 0.5% Omnicom Group, Inc. METALS AND MINING — 0.6% Newmont Mining Corp. MULTI-UTILITIES — 3.7% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. MULTILINE RETAIL — 0.3% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.0% Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Spectra Energy Partners LP Ultra Petroleum Corp.(1) PHARMACEUTICALS — 0.3% Eli Lilly & Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.5% Government Properties Income Trust Host Hotels & Resorts, Inc. National Health Investors, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.2% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Applied Materials, Inc. VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Teradyne, Inc.(1) $ SPECIALTY RETAIL — 3.6% Best Buy Co., Inc. Lowe's Cos., Inc. Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 3.2% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.3% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $182,565,130) TEMPORARY CASH INVESTMENTS — 2.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $1,458,649), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $1,429,441) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $1,255,389), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $1,225,236) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,608,565) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $187,173,695) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 10/31/11 $ $ EUR for USD UBS AG 10/31/11 $ $ (Value on Settlement Date $5,938,627) Notes to Schedule of Investments CAD - Canadian Dollar VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) EUR - Euro USD - United States Dollar † Category is less than 0.05% of total net assets. (1) Non-income producing. VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Ultra®Fund September 30, 2011 VP Ultra - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.9% AEROSPACE AND DEFENSE — 1.6% General Dynamics Corp. $ AUTO COMPONENTS — 0.5% Gentex Corp. BEVERAGES — 1.1% Coca-Cola Co. (The) BIOTECHNOLOGY — 4.5% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CHEMICALS — 4.1% Monsanto Co. Nalco Holding Co. Potash Corp. of Saskatchewan, Inc. RPM International, Inc. COMMUNICATIONS EQUIPMENT — 2.8% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 8.9% Apple, Inc.(1) EMC Corp.(1) CONSUMER FINANCE — 1.1% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 2.0% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 4.9% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc Emerson Electric Co. Polypore International, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.4% Core Laboratories NV VP Ultra - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Schlumberger Ltd. $ FOOD AND STAPLES RETAILING — 2.4% Costco Wholesale Corp. FOOD PRODUCTS — 3.1% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 3.6% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.4% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 4.0% Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Starbucks Corp. INSURANCE — 1.0% MetLife, Inc. INTERNET AND CATALOG RETAIL — 4.3% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 6.0% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES — 2.4% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.9% Hasbro, Inc. VP Ultra - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value MACHINERY — 5.0% Cummins, Inc. $ Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. METALS AND MINING — 1.5% BHP Billiton Ltd. ADR Freeport-McMoRan Copper & Gold, Inc. OIL, GAS AND CONSUMABLE FUELS — 6.5% Cimarex Energy Co. EOG Resources, Inc. Exxon Mobil Corp. Newfield Exploration Co.(1) Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS — 1.0% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 0.7% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.3% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE — 7.0% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. salesforce.com, inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL — 4.0% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. VP Ultra - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value TEXTILES, APPAREL AND LUXURY GOODS — 1.6% NIKE, Inc. Class B $ TOBACCO — 2.3% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $144,019,125) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $446,142), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $437,209) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.5%, 2/15/39, valued at $383,973), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $374,750) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,454,589) TOTAL INVESTMENT SECURITIES — 98.6% (Cost $145,473,714) OTHER ASSETS AND LIABILITIES — 1.4% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD Credit Suisse Securities 10/31/11 $ $ (Value on Settlement Date $2,926,267) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar (1) Non-income producing. VP Ultra - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Ultra - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Value Fund September 30, 2011 VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.2% AEROSPACE AND DEFENSE — 0.9% General Dynamics Corp. $ Huntington Ingalls Industries, Inc.(1) Raytheon Co. AIR FREIGHT AND LOGISTICS — 0.3% United Parcel Service, Inc., Class B AIRLINES — 0.7% Southwest Airlines Co. AUTOMOBILES — 1.7% General Motors Co.(1) Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. CAPITAL MARKETS — 5.7% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 5.9% BB&T Corp. Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 3.2% Avery Dennison Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.5% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 2.6% Diebold, Inc. VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Hewlett-Packard Co. $ QLogic Corp.(1) Seagate Technology plc CONSTRUCTION MATERIALS — 0.2% Martin Marietta Materials, Inc. CONTAINERS AND PACKAGING — 0.6% Bemis Co., Inc. DIVERSIFIED FINANCIAL SERVICES — 2.9% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.7% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 2.5% Great Plains Energy, Inc. NV Energy, Inc. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 1.0% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% Molex, Inc. ENERGY EQUIPMENT AND SERVICES — 0.2% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.6% CVS Caremark Corp. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.8% Campbell Soup Co. ConAgra Foods, Inc. Kraft Foods, Inc., Class A Ralcorp Holdings, Inc.(1) VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Unilever NV CVA $ HEALTH CARE EQUIPMENT AND SUPPLIES — 3.9% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.5% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) Quest Diagnostics, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.3% International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 1.0% Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 3.7% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.4% General Electric Co. Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 7.3% Allstate Corp. (The) Berkshire Hathaway, Inc., Class A(1) 78 HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. Transatlantic Holdings, Inc. VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Travelers Cos., Inc. (The) $ IT SERVICES — 0.3% Visa, Inc., Class A METALS AND MINING — 0.9% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 2.6% PG&E Corp. Xcel Energy, Inc. MULTILINE RETAIL — 1.0% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 11.3% Apache Corp. BP plc BP plc ADR Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Total SA Ultra Petroleum Corp.(1) PHARMACEUTICALS — 9.3% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% Weyerhaeuser Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.3% Applied Materials, Inc. Intel Corp. VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value SOFTWARE — 0.2% Adobe Systems, Inc.(1) $ SPECIALTY RETAIL — 3.0% Lowe's Cos., Inc. Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 0.8% Hudson City Bancorp., Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.9% American Tower Corp., Class A(1) Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $704,952,964) TEMPORARY CASH INVESTMENTS — 2.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $5,513,898), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $5,403,488) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $4,745,546), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $4,631,561) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $17,427,319) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $722,380,283) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 10/31/11 $ $ EUR for USD UBS AG 10/31/11 GBP for USD Credit Suisse First Boston 10/31/11 JPY for USD Credit Suisse First Boston 10/31/11 $ $ (Value on Settlement Date $35,215,373) VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar (1) Non-income producing. VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Value - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP VistaSMFund September 30, 2011 VP Vista - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.8% AEROSPACE AND DEFENSE — 4.0% BE Aerospace, Inc.(1) $ TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.2% BorgWarner, Inc.(1) AUTOMOBILES — 0.5% Harley-Davidson, Inc. BIOTECHNOLOGY — 3.7% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 1.2% Affiliated Managers Group, Inc.(1) American Capital Ltd.(1) CHEMICALS — 2.8% Albemarle Corp. International Flavors & Fragrances, Inc. Rockwood Holdings, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 1.7% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 1.3% Aruba Networks, Inc.(1) Polycom, Inc.(1) CONSUMER FINANCE — 2.3% Discover Financial Services First Cash Financial Services, Inc.(1) CONTAINERS AND PACKAGING — 1.5% Crown Holdings, Inc.(1) DIVERSIFIED CONSUMER SERVICES — 0.5% Weight Watchers International, Inc. ELECTRICAL EQUIPMENT — 1.4% Polypore International, Inc.(1) VP Vista - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.9% IPG Photonics Corp.(1) $ Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 3.7% Atwood Oceanics, Inc.(1) CARBO Ceramics, Inc. Core Laboratories NV National Oilwell Varco, Inc. FOOD AND STAPLES RETAILING — 3.1% Whole Foods Market, Inc. FOOD PRODUCTS — 3.9% Darling International, Inc.(1) Green Mountain Coffee Roasters, Inc.(1) J.M. Smucker Co. (The) Mead Johnson Nutrition Co. GAS UTILITIES — 0.9% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.4% C.R. Bard, Inc. Cooper Cos., Inc. (The) MAKO Surgical Corp.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 0.8% Catalyst Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY — 2.7% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.5% Arcos Dorados Holdings, Inc., Class A Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) HOUSEHOLD DURABLES — 0.7% Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 1.3% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.9% priceline.com, Inc.(1) VP Vista - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value INTERNET SOFTWARE AND SERVICES — 1.2% Baidu, Inc. ADR(1) $ IT SERVICES — 5.9% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) LIFE SCIENCES TOOLS AND SERVICES — 1.1% Illumina, Inc.(1) Waters Corp.(1) MACHINERY — 2.8% Cummins, Inc. Joy Global, Inc. Titan International, Inc. WABCO Holdings, Inc.(1) MEDIA — 1.8% CBS Corp., Class B Focus Media Holding Ltd. ADR(1) METALS AND MINING — 0.8% Cliffs Natural Resources, Inc. MULTILINE RETAIL — 2.3% Dollar Tree, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 4.3% Brigham Exploration Co.(1) Cabot Oil & Gas Corp. Concho Resources, Inc.(1) SandRidge Energy, Inc.(1) PHARMACEUTICALS — 4.5% Elan Corp. plc ADR(1) Perrigo Co. Questcor Pharmaceuticals, Inc.(1) Shire plc Watson Pharmaceuticals, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc.(1) VP Vista - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value ROAD AND RAIL — 1.4% Kansas City Southern(1) $ SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% ARM Holdings plc Avago Technologies Ltd. Cypress Semiconductor Corp.(1) SOFTWARE — 7.7% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) Informatica Corp.(1) NetSuite, Inc.(1) QLIK Technologies, Inc.(1) salesforce.com, inc.(1) Solera Holdings, Inc. SPECIALTY RETAIL — 5.7% O'Reilly Automotive, Inc.(1) PetSmart, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.3% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES AND DISTRIBUTORS — 1.2% Fastenal Co. WIRELESS TELECOMMUNICATION SERVICES — 0.9% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $25,414,846) TEMPORARY CASH INVESTMENTS — 2.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $232,124), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $227,475) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $199,778), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $194,979) VP Vista - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SSgA U.S. Government Money Market Fund $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $734,429) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $26,149,275) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 10/31/11 $ $ GBP for USD Credit Suisse First Boston 10/31/11 $ $ (Value on Settlement Date $742,461) Geographic Diversification (as a % of net assets) United States 87.2% Israel 1.9% United Kingdom 1.7% People's Republic of China 1.6% Ireland 1.3% Canada 1.1% Singapore 0.9% Argentina 0.8% Netherlands 0.7% Spain 0.6% Cash and Equivalents* 2.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar (1) Non-income producing. VP Vista - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Vista - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 28, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 28, 2011
